Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) were (IDS) submitted on 12/29/2020. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statements.
35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


-Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (US 20080203732).
Claim 1
Regarding Claim 1, Ono discloses [a] turbocharger comprising: 
a suction part (5) configured to suction a fluid; 
an impeller (14) configured to compress the fluid supplied from the suction part; 
a drive shaft (7) having one end to which the impeller is attached; 

a motor or a generator (19) having a rotor (Fig. 2 not numbered) attached to a distal end of the intermediate shaft via a coupling, a stator (Fig. 2 not numbered) provided so as to correspond to the rotor, and a body portion (not numbered) configured to hold the stator; and 
a cover (Fig. 1-2 and 18; Ono discloses that the shell housing extends over the intermediate shaft) formed into a tubular shape to surround the intermediate shaft and the coupling.

Claim 2
Regarding Claim 2, Ono discloses [t]he turbocharger according to claim 1, wherein the suction part is provided on an upstream side of the motor or the generator, and an inner diameter of the cover is greater than an outer diameter of the rotor (Fig. 1).

Claim 3
Regarding Claim 3, Vessa discloses [t]he turbocharger according to claim 1, wherein an outer diameter of the cover is equivalent to an outer diameter of an end of a hub of the impeller on a side of the cover (Fig. 1).

Claim 6
Regarding Claim 6, Ono discloses [t]he turbocharger according to claim 1, wherein the cover is attached on a side of the motor or on a side of the generator (Fig. 1).


35 USC § 103 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 20080203732) in view of Andres et al. (US 20030038553).
Claim 4
Regarding Claim 4 Ono discloses [t]he turbocharger according to claim 1, except wherein the cover is splittable along a longitudinal direction.
However, Andres teaches wherein the cover is splittable along a longitudinal direction (Andres Para [0010 and 0043-0044]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Andres to split Ono’s cover so as to permit radial disassembly of the housing sections (Para [0044]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 20080203732) in view of French et al. (US 20100124496).

Claim 5
except wherein the cover is provided with a rib along a longitudinal direction.
However, French teaches wherein the cover is provided with a rib (French 3c) along a longitudinal direction.
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by French to provide the cover with ribs to reinforce the cover (French Para [0074]).

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EDWARD BUSHARD/
Examiner, Art Unit 3746


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Monday, April 12, 2021